Citation Nr: 0923148	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-21 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Entitlement to service connection for a cervical spine 
disability, including as secondary to the service-connected 
lumbar spine disability.

2.  Entitlement to an increased evaluation for chronic 
muscular strain, lumbar spine, with degenerative instability 
and bilateral lower extremity discomfort, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1961 to 
February 1964, March 1965 to April 1968, June 1970 to July 
1972, and from July 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision rendered 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Portland, Oregon which denied an increased 
evaluation for the service-connected chronic muscular strain, 
lumbar spine, with degenerative instability and bilateral 
lower extremity discomfort, and denied service connection for 
a chronic cervical strain.  

The issue of service connection for a cervical spine 
disability, including as secondary to the service-connected 
lumbar spine disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a written statement submitted in January 2009, before the 
Board had an opportunity to render a decision in the case, 
the appellant withdrew his appeal as to the issue of an 
increased evaluation for his service-connected chronic 
muscular strain, lumbar spine, with degenerative instability 
and bilateral lower extremity discomfort.


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of an increased 
evaluation for the service connected chronic muscular strain, 
lumbar spine, with degenerative instability and bilateral 
lower extremity discomfort have been met. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2004, the Veteran disagreed with the April 2004 
rating decision in which the RO denied a compensable 
evaluation for his lower back disability. In a May 2005 
statement of the case, the RO identified the issues to 
include the issue of entitlement to an increased evaluation 
for chronic muscle strain of the lumbar spine with 
degenerative changes and bilateral lower extremity 
discomfort.  In his June 2005 substantive appeal, the Veteran 
perfected his appeal as to this issue.  

In a January 2009 statement, proffered before the Board 
promulgated a decision in this case, the Veteran withdrew his 
appeal as to the issue of an increased evaluation for the 
service connected lower back disability.

A substantive appeal may be withdrawn by the Veteran at any 
time before the Board promulgates a decision. 38 C.F.R. § 
20.204(b).

As the Veteran withdrew his appeal as to the issue of an 
increased evaluation for chronic muscular strain, lumbar 
spine, with degenerative instability and bilateral lower 
extremity discomfort, there remain no allegations of error of 
fact or law for appellate consideration. The Board therefore 
has no jurisdiction to review this issue.


ORDER

The claim for an increased evaluation for chronic muscular 
strain, lumbar spine, with degenerative instability and 
bilateral lower extremity discomfort, is dismissed.


REMAND

The Veteran seeks service connection for a cervical spine 
disability, including as secondary to his service-connected 
lower back disability.  The Veteran articulated his intent to 
claim secondary service connection as early as in his June 
2004 notice of disagreement.  However, this was subsequent to 
the February 2004 VA examiantion.

The Veteran underwent VA examination in February 2004.  The 
examination did not include an opinion as to the claim for 
secondary service-connection.  Moreover, additional medical 
evidence, including records from the Social Security 
Administration (SSA) was received in 2008, after the February 
2004 examination.  This examination cannot therefore be 
adequate for the purposes of adjudicating this claim.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Thus, additional VA examination must be conducted to 
determine the nature, extent, and etiology of the manifested 
cervical spine disability.  See McClendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Ensure that all appropriate notice is 
provided the Veteran.  In particular, 
ensure that he has appropriate notice of 
what is required to prevail in his claim 
for secondary service connection for his 
cervical spine disability.  

2.  Ensure that any and all current VA 
and private treatment records are 
obtained.  

3.  Schedule the Veteran for examination 
by the appropriate medical 
professional(s) to determine the nature, 
extent, and etiology of his manifested 
cervical spine disability.  All indicated 
tests and studies should be performed. 
The claims folder, including all newly 
obtained evidence and a copy of this 
remand must be sent to the examiner(s) 
for review.

The examiner(s) are asked to provide the 
following opinions:  
a)	is it at least as likely as not that 
any manifested cervical spine 
disability is in any way 
etiologically related to the service 
connected lumbar spine disability
b)	is it at least as likely as not that 
any manifested cervical spine 
disability is the result of the 
Veteran's active service or any 
incident therein or, in the 
alternative, had its onset during 
active service?

The examiner(s) must provide a complete 
rationale for any opinions rendered.

4. After undertaking any other 
development deemed essential in addition 
to that specified above, adjudicate the 
claims service connection for a cervical 
spine disability, including as secondary 
to the service connected chronic muscular 
strain, lumbar spine, with degenerative 
instability and bilateral lower extremity 
discomfort, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand. If any decision remains adverse 
to the Veteran, furnish him with a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for any 
scheduled VA examinations without good cause could result in 
the denial of his claim. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
LILA J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


